 



 

Jiya Acquisition Corp.
628 Middlefield Road
Palo Alto, CA 94301

 

November 18, 2020

 

Jiya Holding Company, LLC
628 Middlefield Road
Palo Alto, Ca, 94301

 

RE: Private Placement Purchase Agreement

 

Ladies and Gentlemen:

 

Jiya Acquisition Corp., a Delaware corporation (the “Company”, “we” or “us”), is
pleased to accept the offer made by Jiya Holding Company, LLC, a Delaware
limited liability company (“Subscriber” or “you”), to purchase 500,000 shares
(the “Shares”) of Class A common stock of the Company, $0.0001 par value per
share (“Class A Common Stock”), at a price of $10.00 per share concurrently with
the Company’s initial public offering (“IPO”). The terms of the sale by the
Company of the Shares to Subscriber, and the Company and Subscriber’s agreements
regarding the Shares, are as follows:

 

1.        Purchase of Securities.

 

1.1.       Purchase of Shares. For the sum of $5,000,000 (the “Purchase Price”),
which the Company acknowledges receiving in cash, the Company hereby issues the
Shares to Subscriber, and Subscriber hereby purchases the Shares from the
Company, on the terms and subject to the conditions, including regarding
forfeiture, set forth in this letter agreement (this “Agreement”). Concurrently
with Subscriber’s execution of this Agreement, the Company shall, at its option,
deliver to Subscriber a certificate registered in Subscriber’s name representing
the shares (the “Original Certificate”) or effect such delivery in book-entry
form.

 

2.       Representations, Warranties and Agreements.

 

2.1.       Subscriber’s Representations, Warranties and Agreements. To induce
the Company to issue the Shares to Subscriber, Subscriber hereby represents and
warrants to the Company and agrees with the Company as follows:

 

2.1.1       Organization and Authority. Subscriber is a limited liability
company, duly organized, validly existing and in good standing under the laws of
State of Delaware, and possesses all requisite power and authority necessary to
carry out the transactions contemplated by this Agreement. This Agreement is a
legal, valid and binding agreement of Subscriber, enforceable against Subscriber
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

2.1.2       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by Subscriber of the transactions contemplated
hereby do not violate, conflict with or constitute a default under (i) the
formation and governing documents of Subscriber, (ii) any agreement, indenture
or instrument to which Subscriber is a party or (iii) any law, statute, rule,
regulation, order, judgment or decree to which Subscriber is subject.

 

2.1.3       No Governmental Consents. No governmental, administrative or other
third party consents or approvals are required, necessary or appropriate on the
part of Subscriber in connection with the transactions contemplated by this
Agreement.

 

2.1.4       Experience, Financial Capability and Suitability. Subscriber is
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Shares. Subscriber acknowledges that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. Subscriber understands that it must bear the economic risk of this
investment until the

 

 

 

Shares are sold pursuant to: (i) an effective registration statement under the
Securities Act or (ii) an exemption from registration available with respect to
such sale. Subscriber is able to bear the economic risk of an investment in the
Shares for an indefinite period of time and to afford a complete loss of
Subscriber’s investment in the Shares.

 

2.1.5       No Government Recommendation or Approval. Subscriber understands
that no federal or state agency has passed upon or made any recommendation or
endorsement of the offering of the Shares.

 

2.1.6       Access to Information; Independent Investigation. Prior to the
execution of this Agreement, Subscriber has had the opportunity to ask questions
of and receive answers from representatives of the Company concerning an
investment in the Company, as well as the financial condition, business and
prospects of the Company, and the opportunity to obtain additional information
to verify the accuracy of all information so obtained. In determining whether to
make this investment, Subscriber has relied solely on Subscriber’s own knowledge
and understanding of the Company and its business based upon Subscriber’s own
due diligence investigation. Subscriber understands that no person has been
authorized to make any representations other than as set forth in this Agreement
and Subscriber has not relied on any other written or oral representations
relating to the financial condition, business and prospects of the Company in
making its investment decision.

 

2.1.7       Investment Representations. Subscriber represents that it is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act and acknowledges the sale contemplated hereby is being
made in reliance on the private placement exemption in Section 4(a)(2) of the
Securities Act and/or said Regulation D and similar exemptions under state law.
Subscriber is purchasing the Shares solely for investment purposes, for
Subscriber’s own account and not for the account or benefit of any other person,
and not with a view towards the distribution or dissemination thereof.
Subscriber did not decide to enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act.

 

2.1.8       Restrictions on Transfer; Shell Company. Subscriber understands the
Shares are being offered in a transaction not involving a public offering within
the meaning of the Securities Act. Subscriber understands the Shares will be
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, and Subscriber understands that the certificates or book-entries
representing the Shares will contain a legend or notation in respect of such
restrictions. If, in the future, Subscriber decides to offer, resell, pledge or
otherwise transfer the Shares, such Shares may be offered, resold, pledged or
otherwise transferred only pursuant to: (i) an effective registration statement
under the Securities Act or (ii) an exemption from registration available with
respect to such sale. Subscriber agrees that if any transfer of its Shares or
any interest therein is proposed to be made, as a condition precedent to any
such transfer, Subscriber may be required to deliver to the Company an opinion
of counsel satisfactory to the Company. Absent registration or available
exemption, Subscriber agrees not to resell the Shares. Subscriber further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to Subscriber for the resale of the Shares until one year following
consummation of the initial business combination of the Company, despite the
release or waiver of any contractual transfer restrictions.

 

2.2       Company’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, the Company hereby represents and warrants to
Subscriber and agrees with Subscriber as follows:

 

2.2.1       Organization and Authority. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and possesses all requisite power and authority necessary to carry out
the transactions contemplated by this Agreement. This Agreement is a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

2.2.2       No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not violate, conflict with or constitute a default under (i) the
formation and governing documents of the Company, (ii) any agreement, indenture
or instrument to which the Company is a party or (iii) any law, statute, rule,
regulation, order, judgment or decree to which the Company is subject.

 

2 

 

2.2.3       No Governmental Consents. No governmental, administrative or other
third party consents or approvals are required, necessary or appropriate on the
part of the Company in connection with the transactions contemplated by this
Agreement.

 

2.2.4       Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Shares will be duly and validly issued, fully
paid and nonassessable. Upon issuance in accordance with, and payment pursuant
to, the terms hereof, Subscriber will have or receive good title to the Shares,
free and clear of all liens, claims and encumbrances of any kind, other than (a)
transfer restrictions hereunder and other agreements to which the Shares may
become subject, (b) transfer restrictions under federal and state securities
laws, and (c) liens, claims or encumbrances imposed due to the actions of
Subscriber.

 

3.       [Reserved].

 

4.       Waiver of Redemption Rights. Subscriber may redeem the Shares for a
portion of the amounts held in the trust account into which substantially all of
the proceeds of the IPO will be deposited (the “Trust Account”) in the event of
the Company’s failure to timely complete an initial business combination, but,
for the avoidance of doubt, not in connection with an extension of the time
period to complete an initial business combination or upon the consummation of
an initial business combination.

 

5.       Restrictions on Transfer.

 

5.1.       Securities Law Restrictions. In addition to any restrictions to be
contained in that certain letter agreement (commonly known as an “Insider
Letter”) to be dated as of the closing of the IPO by and between Subscriber and
the Company (which will also contain other agreements with respect to the
Shares), Subscriber agrees not to sell, transfer, pledge, hypothecate or
otherwise dispose of all or any part of the Shares unless, prior thereto, (a) a
registration statement on the appropriate form under the Securities Act and
applicable state securities laws with respect to the Shares proposed to be
transferred shall then be effective or (b) the Company has received an opinion
from counsel, reasonably satisfactory to the Company, that registration is not
required because such transaction is exempt from registration under the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and all applicable state securities laws.

 

5.2.       Restrictive Legends. Any certificates representing the Shares shall
have endorsed thereon legends substantially as follows (and any book-entries
representing the Shares shall have similar notations):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL, IS
AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER SET FORTH IN A LETTER AGREEMENT WITH THE COMPANY (A
COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE) AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN VIOLATION OF SUCH RESTRICTIONS.”

 

5.3.       Additional Shares or Substituted Securities. In the event of the
declaration of a share dividend, the declaration of an extraordinary dividend
payable in a form other than Shares, a spin-off, a share split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding Shares without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Shares subject to this Section
5 or into which such Shares thereby become convertible shall immediately be
subject to this Section 5 and Section 3 hereof. Appropriate adjustments to
reflect the distribution of such securities or property shall be made to the
number and/or class of Shares subject to this Section 5 and Section 3.

 

6.       Other Agreements.

 

3 

 

6.1.       Further Assurances. Subscriber agrees to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

6.2.       Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be in writing and delivered (i)
personally or by certified mail (return receipt requested) or overnight courier
service or (ii) by electronic mail, if to the Company, at the address of its
principal offices and any electronic mail address as may be designated in
writing by the Company and, if to Subscriber, at its address in the books and
records of the Company and any electronic mail address as may be designated in
writing by Subscriber, or to such other addresses as may be designated in
writing by the Company or Subscriber. All such notices, statements or other
documents shall be deemed received on the date of receipt by the recipient
thereof if received prior to 8:00 p.m. on a business day in the place of
receipt. Otherwise, any such notices, statements or other documents shall be
deemed to have been received on the next succeeding business day in the place of
receipt.

 

6.3.       Entire Agreement. This Agreement, together with the Insider Letter
and the registration rights agreement to be entered into with respect to the
Shares, each substantially in the form to be filed as an exhibit to the
Registration Statement on Form S-1 associated with the Company’s IPO, embodies
the entire agreement and understanding between Subscriber and the Company with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.

 

6.4.       Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
parties hereto.

 

6.5.       Waivers and Consents. The terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

6.6.       Assignment. The rights and obligations under this Agreement may not
be assigned by either party hereto without the prior written consent of the
other party.

 

6.7.       Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

 

6.8.       Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of Delaware applicable to contracts wholly performed within the
borders of such state, without giving effect to the conflict of law principles
thereof.

 

6.9.       Severability. In the event that any court of competent jurisdiction
shall determine that any provision, or any portion thereof, contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court deems it
reasonable and enforceable, and, as so limited, shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

 

6.10.       No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of such party. No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or

 

4 

 

demand in similar or other circumstances or constitute a waiver of the rights of
the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.11.       Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Agreement or in any other
agreement, certificate or instrument provided for or contemplated hereby, shall
survive the execution and delivery hereof and any investigations made by or on
behalf of the parties.

 

6.12.       No Broker or Finder. Each of the parties hereto represents and
warrants to the other that no broker, finder or other financial consultant has
acted on its behalf in connection with this Agreement or the transactions
contemplated hereby in such a way as to create any liability on the other. Each
of the parties hereto agrees to indemnify and save the other harmless from any
claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of such party and to bear the cost of legal expenses incurred in
defending against any such claim.

 

6.13.       Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

6.14.       Counterparts. This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered in pdf format via electronic mail, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

 

6.15.       Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties hereto intend that each representation, warranty, and
covenant contained herein will have independent significance. If any party
hereto has breached any representation, warranty, or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which such party hereto has not breached will not detract from
or mitigate the fact that such party hereto is in breach of the first
representation, warranty, or covenant.

 

6.16.       Mutual Drafting. This Agreement is the joint product of Subscriber
and the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

[Signature Page Follows]

 

5 

 

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

 

 

Very truly yours,

 

JIYA ACQUISITION CORP.

          By: /s/ Rekha Hemrajani     Name: Rekha Hemrajani     Title: Chief
Executive Officer

 

Accepted and agreed as of the date first written above.

 

JIYA HOLDING COMPANY, LLC

By: Samsara BioCapital, L.P., its General Partner           By: /s/ Srinivas
Akkaraju     Name: Srinivas Akkaraju     Title: Managing Member  

 



[Signature Page to Securities Subscription Agreement]

 